Citation Nr: 0812478	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for left 
leg injury with chronic venous insufficiency, left lower 
extremity.  

2.  Entitlement to a rating in excess of 40 percent for 
chronic venous insufficiency, right lower extremity.  

3.  Entitlement to a rating in excess of 30 percent for 
recurrent urinary tract infection, secondary to urethral 
stenosis.  

4.  Entitlement to an effective date earlier than 
November 18, 2002, for the award of a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to 
April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
a rating decision dated in March 2003, the RO awarded 
increased ratings, from 30 percent to 40 percent for the 
veteran's service-connected left leg injury with chronic 
venous insufficiency, left lower extremity, and her service-
connected chronic venous insufficiency, right lower 
extremity.  In addition, the RO denied a rating in excess of 
30 percent for the veteran's service-connected recurrent 
urinary tract infection, secondary to urethral stenosis.  In 
the same rating decision, the RO denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The veteran 
filed a notice of disagreement with the RO decision and 
testified before a Decision Review Officer at a hearing held 
at the RO in September 2003.  Thereafter, the veteran 
perfected her appeal.  

In a rating decision dated in May 2005, the RO granted a TDIU 
effective November 18, 2002.  The veteran disagreed with the 
effective date and perfected her appeal as to that issue.  At 
a Board hearing held at the RO in August 2007, the veteran 
testified concerning the increased rating claims as well as 
the effective date for the award of TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Other matters

In correspondence to the Board, the veteran has stated that 
her back, neck, left foot, and first finger on her right hand 
were hurt in service; she states she has never gotten well 
has been suffering for a long time.  She has also stated that 
she has lupus that started in service.  In addition, she has 
stated that she has never recovered since her heart stopped 
during an IVP dye test while she was in service; she asserts 
that she had a transient ischemic attack, her heart stopped, 
and her body started shutting down.  She states she has been 
sick and will never get any better.  It is unclear from her 
statements whether the veteran is attempting to reopen 
previously service connection claims, and the Board refers 
these matters to the RO for clarification and action, if 
appropriate.  

Records submitted by the veteran indicate that sometime 
during 2007 her request for a motorized scooter had been 
denied by a VA Medical Center but was later granted.  The 
veteran now states she needs a van to carry the scooter, and 
documents she submitted to the Board include a VA Form 21-
4502, Application for Automobile or Other Conveyance and 
Adaptive Equipment, dated in November 2007.  There is no 
indication whether that matter has been adjudicated, and it 
is not currently before the Board.  


REMAND

The veteran is seeking increased ratings for each of her 
service-connected disabilities and an effective date earlier 
than November 18, 2002, for her TDIU.  The veteran's service-
connected disabilities are:  left leg injury with chronic 
venous insufficiency, left lower extremity; chronic venous 
insufficiency, right lower extremity; and recurrent urinary 
tract infection, secondary to urethral stenosis.  

Historically, the Board addressed increased rating claims and 
a TDIU in a decision dated in August 1987.  That appeal arose 
out of the veteran's disagreement with decisions of the RO 
that denied increased ratings the left and right lower 
extremities, each rated 30 percent disabling, reduced from 
30 percent to 0 percent the rating for recurrent urinary 
tract infection, and denied TDIU.  In its August 1987 
decision, the Board denied increased ratings for each of the 
lower extremities, denied an increased (compensable) rating 
for recurrent urinary tract infection, and denied TDIU.  The 
December 1987 Board decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

In December 1987, the veteran filed a claim requesting 
restoration of the previously assigned 30 percent rating for 
recurrent urinary tract infection and also stated that she 
was unemployable.  In a rating decision dated in 
January 1988, the RO continued the noncompensable rating for 
the service-connected recurrent urinary tract infection.  In 
a letter dated in January 1988, the RO informed the veteran 
of that decision and provided notice of her appellate rights.  
In the January 1988 letter, the RO advised the veteran that 
if she wished to apply for individual unemployability, she 
should complete and submit VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  The veteran completed and returned the form 
in late January 1988 and at the same time claimed service 
connection for a psychiatric disability secondary to her 
service-connected disabilities and submitted the report of a 
December 1987 psychiatric evaluation.  

In February 1988, the RO issued a statement of the case (SOC) 
on the issue of entitlement to an increased (compensable) 
rating for recurrent urinary tract infection.  In the SOC the 
RO indicated that it had accepted statement received from the 
veteran in December 1987 as her notice of disagreement with 
the January 1988 rating decision.  

Then, in a rating decision dated in March 1988, the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for psychiatric disability and denied entitlement 
to TDIU.  In a letter to the veteran dated in March 1988, the 
RO stated it had determined that the evidence she submitted 
to reopen her previously disallowed claim is not new and 
material because it does not provide a new basis for 
consideration of her claim.  The letter included notice of 
the veteran's procedural and appellate rights.  The veteran 
did not file a notice of disagreement in which she identified 
the March 1988 rating decision or March 1988 letter.  

In a rating decision dated in August 1988, the RO continued 
the denial of an increased rating for recurrent urinary tract 
infection and issued a supplemental statement of the case on 
that issue in August 1988.  On a VA Form 1-9, Appeals to 
Board of Veterans Appeals, received the day after the RO 
issued the SSOC, the veteran stated she wished to continue 
her appeal to the Board concerning the rating for her 
service-connected urinary tract infection.  On a VA Form 1-9, 
which was received at the RO on September 29, 1988, the 
veteran stated "I have kidney problems that keep me from 
working I need my unemployability 100% disability."  

In a decision dated in September 1989, the Board denied an 
increased (compensable) rating for recurrent urinary tract 
infection, secondary to urethrostenosis, and that decision is 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.100.  In the 
Introduction, the Board referred to the RO various issues, 
including entitlement to TDIU stating the issued had not been 
procedurally developed for appellate consideration.  

Thereafter, in a rating decision dated in January 1990, the 
RO confirmed and continued a noncompensable rating for the 
veteran's service-connected recurrent urinary tract 
infection.  In a January 1990 letter, the RO notified the 
veteran of that decision and informed her of her appellate 
rights.  The veteran did not file a notice of disagreement 
with that decision, and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  

In a memorandum dated in April 2001, the veteran's 
representative stated that the RO had failed to address 
issues raised by the veteran, including entitlement to TDIU 
raised on her VA Form 1-9 received in September 1988.  In 
memorandum dated in October 2002, the veteran's 
representative stated it wanted to bring to the RO's 
attention the April 2001 memorandum, which included reference 
to the veteran's September 1988 request that the RO address 
the issue of entitlement to TDIU.  Neither of the memoranda 
bears a stamp indicating the date of its receipt by the RO.  

Thereafter, in a letter dated in November 2002, the RO 
advised the veteran that if she believes she qualifies for 
TDIU, she should complete and return the enclosed VA Form 21-
8940.  The RO received the veteran's completed form on 
November 18, 2002.  In its March 2003 rating decision, the RO 
awarded increased ratings, from 30 percent to 40 percent for 
the veteran's service-connected left leg injury with chronic 
venous insufficiency, left lower extremity, and her service-
connected chronic venous insufficiency, right lower 
extremity.  In addition, the RO denied a rating in excess of 
30 percent for the veteran's service-connected recurrent 
urinary tract infection, secondary to urethral stenosis; the 
Board notes that the RO incorrectly stated that the 
30 percent rating had been in effect for 20 years and as such 
was a protected rating.  In the same rating decision, the RO 
denied entitlement TDIU.  The veteran filed a notice of 
disagreement with the RO decision and thereafter perfected 
her appeal.  Then, in a rating decision dated in May 2005, 
the RO granted a TDIU effective November 18, 2002.  The 
veteran disagreed with the TDIU effective date and perfected 
her appeal as to that issue.  

The Board has before it the matter of entitlement to 
increased ratings for each of the veteran's service-connected 
disabilities as well as entitlement to an effective date 
earlier than November 18, 2002, for the TDIU effective date.  

The veteran contends that the effective date of the award of 
TDIU should be March 16, 1973, because she entered a VA 
hospital on that date and has not worked since then.  
Alternatively, she states that VA has said she was 
unemployable since February 18, 1974, and she asserts she 
should have been rated at the 100 percent rate since that 
date.  The veteran's representative contends that entitlement 
to TDIU should be granted effective December 14, 1987, and he 
argues that the veteran has had a TDIU claim pending from 
that date and that she has been totally disabled since then 
based on statements from her treating physician.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute and regulation provide, in impertinent part, that the 
effective date of an award of increased compensation will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  The United States Court of Appeals for 
Veterans Claims (Court) has recognized that TDIU may be 
sought as a type of increased-rating claim.  See Ingram v. 
Nicholson 21 Vet. App. 232, 248 (2007) citing Norris v. West, 
12 Vet. App. 413, 420-21 (1999) (finding that TDIU "is in 
essence a claim for an increased rating" and applying the 
informal claim provisions of 38 C.F.R. § 3.157 to TDIU 
claims); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 
(2007) (holding that a TDIU claim based on a condition that 
has already been service connected is an increased-rating 
claim for the purpose of application of 38 U.S.C. 
§ 5110(b)(2)).  

As outlined above, the August 1987 Board decision denied 
entitlement to TDIU and increased ratings for the veteran's 
service-connected disabilities, and that decision was final 
and is binding, including as to degree of disability.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.100.  The veteran has not 
claimed there was clear and unmistakable error in that or any 
prior Board decision, thus foreclosing the veteran's 
contention that the TDIU effective date should be in 
March 1973 or February 1974.  

As to the argument that the veteran has had a TDIU claim 
pending since December 14, 1987, the RO denied that claim in 
its March 1988 rating decision.  Although the RO did not 
provide explicit notice of its TDIU denial, it did, in its 
March 1988 letter notify the veteran of its denial of the 
claim for service connection for psychiatric disability filed 
at the same time in January 1988 when the veteran filed her 
VA Form 21-8940 for TDIU.  It is, therefore, arguably 
reasonable to expect the veteran to know that her TDIU claim 
was denied and that she could appeal as outlined in the 
March 1988 notice letter.  See Deshotel v. Nicholson, 457 
F.3d 1258, 1261 (Fed Cir. 2006), reh'g and reh'g en banc 
denied (where veteran files more that one claim at the same 
time and RO's decision acts (favorably or unfavorably) on one 
of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run).  

Although the veteran did not file a notice of disagreement 
with the March 1988 decision, on the VA Form 1-9, which was 
received at the RO on September 29, 1988, she again raised 
the issue of entitlement to TDIU.  That TDIU claim remained 
pending until granted by the RO in its May 2005 rating 
decision.  See 38 C.F.R. § 3.160; see also Ingram v. 
Nicholson, 21 Vet. App. 232, 243 (2007) (a reasonably raised 
claim remains pending until there is either a recognition of 
the substance of the claim in a RO decision from which the 
claimant could deduce the claim was adjudicated or an 
explicit adjudication of a subsequent "claim" for the same 
disability).  

An informal TDIU claim date of September 29, 1988 having been 
established, it must be determined when TDIU entitlement 
arose, including whether it is factually ascertainable that 
the criteria for a TDIU were met within in a year prior to 
the date of the informal claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2); see also Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).  

A TDIU may be assigned, where the schedular rating is less 
than total, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Even when the percentage requirements of 38 C.F.R. § 4.16(a) 
are not met, a TDIU may be granted on an extraschedular basis 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Additional evidence is needed to adjudicate the TDIU claim, 
and this includes action to obtain available medical records 
concerning evaluation and treatment of her service-connected 
disabilities dating back to 1987.  In this regard, the claims 
files include various letters over an extended period and 
some treatment records (dated from March 1996 to August 1999) 
from VA fee-basis physicians, P.C., M.D., and P.C., II, M.D., 
who have treated the veteran for her service-connected 
disabilities.  Dr. P.C. has stated that he has treated the 
veteran since 1976, and action should be taken to obtain 
relevant treatment records from him and his son.  Although 
the record includes VA outpatient records dated from October 
2001 to September 2003, it is not clear whether the veteran 
received VA treatment for her service-connected disabilities 
from September 1987 to October 2001 or after September 2003.  
Any additional VA medical records and any other private 
medical records reflecting treatment of the veteran's 
service-connected disabilities may be pertinent to the 
increased rating claims as well as the TDIU effective date 
claim, and action should be taken to obtain and associate 
them with the claims file.  Although the RO requested and 
obtained records from the Social Security Administration 
(SSA) in 2004, the veteran has indicated she continues to 
receive SSA disability benefits.  Action should be taken to 
obtain any subsequent records available from SSA as they also 
may be pertinent to the increased rating claims, which remain 
on appeal.  

Relative to duties to notify and assist the veteran, the 
Court has recently noted that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  One of the 
increased rating claims in this case, as in Vazquez-Flores, 
involves application of the VA Rating Schedule for 
Disabilities as it applies to the genitourinary system.  Here 
the veteran's service-connected recurrent urinary tract 
infection, secondary to urethral stenosis, has been rated 
under the Diagnostic Code for stricture of urethra, which is 
to be rated as voiding dysfunction under 38 C.F.R. § 4.115a, 
which in turn directs that voiding dysfunction be rated as 
urine leakage, frequency, or obstructed voiding for the 
particular condition.  In turn, there are different specific 
criteria for rating each of those types of voiding 
dysfunction.  The veteran should be notified of the specific 
criteria necessary to be awarded the higher ratings.  Similar 
notice should be provided the veteran regarding the 
requirements for increased ratings for her service-connected 
left leg injury with chronic venous insufficiency of the left 
lower extremity and her service-connected chronic venous 
insufficiency of the right lower extremity.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.  

Relative to specific development, the Board notes the veteran 
last underwent a VA examination in August 2006, and it is the 
judgment of the Board that a current VA examination would 
facilitate its decision on the increased rating claims.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, if 
additional evidence outlined above is obtained, a 
retrospective medical opinion may be required as to whether, 
and if so as of when, it can be concluded that it is at least 
as likely as not that the veteran's service-connected 
disabilities alone kept her from obtaining and maintaining 
substantially gainful employment.  See Chotta v. Peake, No. 
05-3204 (U.S. Vet. App. Mar. 11, 2008) (duty to assist may 
include development of medical evidence through a 
retrospective medical evaluation where there is a lack of 
medical evidence for the time period being rated).  


Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran and her 
representative a letter explaining, in 
terms of 38 U.S.C.A. §§ 5103 and 5103A, 
the need for additional evidence 
regarding the veteran's claims.  The 
letter must provide notice about the 
information and evidence necessary to 
substantiate each of her claims, 
provide notice of the type of evidence 
VA will obtain and the type of evidence 
the veteran is expected to provide.  
Make an explicit request that the 
veteran submit any evidence in her 
possession that pertains to any of her 
claims and has not been submitted 
previously.  

As to the increased rating claims, the 
letter must comply with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) and specify the criteria for 
an increased rating for each of the 
veteran's service-connected 
disabilities, including alternative 
criteria that may be used to rate her 
service-connected recurrent urinary 
tract infection, secondary to urethral 
stenosis.  

Request that the veteran provide the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA and non-VA, from which 
she received evaluation or treatment 
for any of her service-connected 
disabilities from September 1987 to the 
present.  With appropriate release 
authorizations, take action to obtain 
and associate with the claims file 
records identified by the veteran that 
have not been secured previously.  

There should be a specific request that 
the veteran provide release 
authorizations for records from P.C, 
M.D., and P.C., II, M.D., Selma Doctors 
Clinic, from September 1987 to the 
present.  Take action to secure copies 
of those records.  

2.  Identify all VA health care 
facilities at which the veteran has 
received treatment or evaluation and 
obtain and associate with the claims 
file VA medical records for the veteran 
dated from September 1987 to 
October 2001 and from September 2003 to 
the present.  

3.  Contact the Social Security 
Administration (SSA) and request any 
records for the veteran that have been 
added to her SSA file since March 2004 
when that organization last furnished 
records to VA.  

4.  Then, arrange for VA examination of 
the veteran to determine the nature and 
severity of her service-connected left 
leg injury with chronic venous 
insufficiency, chronic venous 
insufficiency of the right lower 
extremity, and recurrent urinary tract 
infection, secondary to urethral 
stenosis.  All indicated studies should 
be performed.  

With respect to chronic venous 
insufficiency, the examiner should 
determine for each lower extremity 
whether there is what may be 
characterized as massive board-like 
edema with constant pain at rest.  If 
such is not present, the examiner 
should determine, again for each lower 
extremity, whether there is persistent 
edema or subcutaneous induration and 
stasis pigmentation or eczema, and, if 
so whether there is ulceration.  If 
there is ulceration, the examiner 
should determine the frequency with 
which it occurs, that is, whether it is 
intermittent or persistent.  For each 
lower extremity, the examiner should 
describe the impact of the service-
connected disability on the veteran's 
employment and daily life.  

With respect to the veteran's service-
connected urinary tract infection, 
secondary to urethral stenosis, the 
examiner should determine the nature 
and severity of the disability 
including whether it requires the use 
of an appliance or wearing of absorbent 
materials.  If the wearing of absorbent 
materials is required, determine the 
frequency with which the materials must 
be changed.  If the disability results 
in urinary frequency, determine daytime 
voiding interval and the number of 
times per night it causes the veteran 
to awaken to void.  The examiner should 
describe the impact of the service-
connected recurrent urinary tract 
infection on the veteran's employment 
and daily life.  

The examiner should be requested to 
review the veteran's claims file, 
including private and VA medical 
records dated from September 1987 to 
November 2002, and provide a 
retrospective opinion as to whether, 
and if so at what time during that 
period, it was at least as likely as 
not (50 percent probability or higher) 
that without consideration of non-
service-connected disabilities the 
veteran's service-connected 
disabilities prevented her from 
obtaining or maintaining substantially 
gainful employment.  

The claims file must be provided to the 
examiner.  

5.  Then, after completion of any 
additional development indicated by the 
state of the record, determine the 
appropriate rating for the veteran's 
service-connected recurrent urinary 
tract infection, secondary to urethral 
stenosis, from January 1990 to the 
present and for the veteran's service-
connected left leg injury with chronic 
venous insufficiency of the left lower 
extremity and her service-connected 
chronic venous insufficiency of the 
right lower extremity from 
September 1987 to the present.  This 
should include consideration of Hart v. 
Mansfield, 21 Vet. App. 505 (2007) 
pertaining to staged ratings for 
service-connected disabilities.  In so 
doing, readjudicate the current 
increased rating claims for each of 
those disabilities, as they are in 
appellate status.  

In addition, readjudicate entitlement 
to an effective date earlier than 
November 18, 2002, for the award of 
TDIU, to include consideration of 
whether the criteria for TDIU were met 
at any time from September 1987 (a year 
prior to the date of the TDIU informal 
claim) and November 18, 2002.  This 
will require consideration of 38 C.F.R. 
§ 4.16(a) and (b) and 38 C.F.R. 
§ 3.321(b).  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and her representative an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



